HANSEN, Circuit Judge,
dissenting.
As noted in footnote three of the majority’s opinion, the legal issue concerning the correct standards for the burden of proof under 20 C.F.R. § 404.721(b) must be decided before determining whether the AU’s decision is supported by substantial evidence. Ordinarily, a case is remanded to the AU when the burden of proof was not properly applied rather than reversing and awarding benefits outright, unless the outcome is clear regardless of who bears the burden of proof. Talbott v. Bowen, 821 F.2d 511, 514 (8th Cir.1987); see also Jeffery v. Secretary, 849 F.2d 1129, 1133 (8th Cir.1988) (requiring “overwhelming” evidence for directing an award of benefits). I do not believe this case is so clear as to permit an award of benefits to be directed instead of remanding the case. Therefore, I respectfully dissent.